09-1474-cv
H eicklin v. M orgenthau


                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                                    SUMMARY ORDER

R U L IN G S B Y SU M M A R Y O R D E R D O NO T H A VE PR EC ED EN TIA L EFFEC T . C ITATION TO A SUM M AR Y O RD ER FILED O N O R A FTER
J A N UA RY 1, 2007, IS PER M ITTED A ND IS G O VER NED BY F EDERAL R ULE OF A PPELLATE P RO CEDU RE 32.1 AND THIS COURT ’ S
L OC AL R ULE 32.1.1. W H E N CITIN G A SU M M A R Y O R D E R IN A D O C U M E N T FILED W ITH T H IS C O U R T , A PARTY M UST CITE
EITHER THE F EDERAL A PPENDIX O R A N ELECTRONIC D ATAB ASE ( W ITH TH E N O TA TIO N “ SUM M A RY O RD ER ”). A PARTY
CITING A SUM M AR Y O RD ER M UST SERVE A C OPY O F IT ON A NY PARTY N OT REPRESENTED BY CO UN SEL .


       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 20th day
of April, two thousand ten.

PRESENT:
            GUIDO CALABRESI,
            ROBERT D. SACK,
            GERARD E. LYNCH,
                        Circuit Judges.
_______________________________________________

Julian Heicklen,

                                          Plaintiff-Appellant,
                      v.                                                                       No. 09-1474-cv

Robert M. Morgenthau, District Attorney
New York County, John Doe, Assistant
District Attorney for Criminal Case
# 2007NY029913, Honorable Eileen Koretz,
Supervising Judge, Criminal Court, New York
County, Serena Springle, Borough Chief Clerk,
Criminal Court, New York County, John Doe,
Judge issuing bench warrant for Julian Heicklin,
Docket # 2007 NY029913 Criminal Court,
New York County, Jacqueline W. Silbermann,
Administrative Judge, New York State Supreme Court,
New York County-Civil Branch, Norman Goodman,
County Clerk, New York State Supreme Court,
New York County-Civil Branch, Justice Edward Lehner,
New York State Supreme Court, New York County-
Civil Branch, Hon. Jonathan Lippman, Presiding
Judge, Supreme Court of the State of New York
Appellate Division First Department, Richard T.
Andrias, Justice, Supreme Court of the State of New York
Appellate Division First Department, George D. Marlow,
Justice, Supreme Court of the State of New York
Appellate Division First Department, John T. Buckley,
Justice, Supreme Court of the State of New York
Appellate Division First Department, Justice James M.
Catterson, Supreme Court of the State of New York
Appellate Division First Department, William C.
Thompson, Jr., Comptroller of the City of New York,
Michael Aaronson, Bureau Chief, Bureau of Law and
Adjustment Comptroller’s Office of New York City,
Chief Clerk John McConnell, Supreme Court
of the State of New York First Department, Yvonne Roma,
Bureau of Law and Adjustment Comptroller’s Office of
New York City.

                        Defendants-Appellees.*
______________________________________________

For Appellant:                                       JULIAN HEICKLIN, pro se,
                                                     Teaneck, N.J.

For Appellees:                                       No appearances.

       Appeal from a judgment of the United States District Court for the Southern District of

New York (Baer, J.).

       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED AND

DECREED that the judgment of the district court be AFFIRMED.

       Appellant Julian Heicklin, pro se, appeals the district court’s sua sponte dismissal of his

42 U.S.C. § 1983 complaint alleging claims against seventeen defendants, including nine New

York state court judges, three New York state clerks of court, the former District Attorney for

New York County and an assistant district attorney, and the former New York City Comptroller


       *
         The Clerk of the Court is instructed to amend the official caption in this case to
conform to the listing of the parties above.

                                                 2
and two employees of the Comptroller’s office. In its dismissal order, the district court adopted

the reasoning contained in a March 2008 order by a different district court judge which had

partially dismissed a separate, prior action filed by the Appellant, which had raised the same

claims against the same defendants (plus nine others), pursuant to 28 U.S.C. § 1915(e)(2) and

Fitzgerald v. First E. Seventh Street Tenants Corp., 221 F.3d 362, 364 (2d Cir. 2000) (per

curiam). See Heicklen v. Kelly, et al., No. 08-cv-2457, Doc. No. 2 (S.D.N.Y. Mar. 11, 2008).

We assume the parties’ familiarity with the underlying facts, the procedural history of the case,

and the issues on appeal.

       “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the

court shall dismiss the case at any time if the court determines that” the action “(i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2); see Fitzgerald,

221 F.3d at 364 (holding that district court may dismiss a complaint sua sponte pursuant to §

1915(e) even when plaintiff has paid the required filing fee). This Court has not decided

whether review of such dismissals is de novo or for an abuse of discretion. See Fitzgerald, 221

F.3d at 364 n. 2. However, because the reasoning of the March 2008 order, as adopted by the

district court in its dismissal of the Appellant’s June 2008 complaint, withstands scrutiny under

either the de novo or abuse of discretion standards of review, we need not reach that issue.

       The district court properly dismissed the Appellant’s complaint. To the extent the

Appellant seeks intervention by the federal courts in his ongoing state criminal proceeding, such

relief is foreclosed by Younger v. Harris, 401 U.S. 37 (1971), as the Appellant has failed to

demonstrate the existence of “special circumstances suggesting bad faith, harassment or


                                                  3
irreparable injury that is both serious and immediate” necessary to warrant intervention. Gibson

v. Berryhill, 411 U.S. 564, 573-74 (1973). We affirm the district court’s dismissal of the

Appellant’s claims for damages for substantially the same reasons as articulated by the district

court in the March 2008 partial dismissal order.

       We have considered all of Appellant’s remaining claims of error and determined them to

be without merit.

       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                   4